               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA,
THE LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA, DONNA PERMAR,
JOHN P. CLARK, MARGARET B.
CATES, LELIA BENTLEY, REGINA
WHITNEY EDWARDS, ROBERT K.
PRIDDY II, WALTER HUTCHINS, AND               Civil Action No. 20-cv-457
SUSAN SCHAFFER,

                 Plaintiffs,                REPUBLICAN COMMITTEES’
                                                  MOTION FOR
     vs.                                     RECONSIDERATION AND
                                            MEMORANDUM OF LAW IN
THE NORTH CAROLINA STATE                           SUPPORT
BOARD OF ELECTIONS; DAMON
CIRCOSTA, in his official capacity as
CHAIR OF THE STATE BOARD OF
ELECTIONS; STELLA ANDERSON, in
her official capacity as SECRETARY OF
THE STATE BOARD OF ELECTIONS;
KEN RAYMOND, in his official capacity
as MEMBER OF THE STATE BOARD OF
ELECTIONS; JEFF CARMON III, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; DAVID
C. BLACK, in his official capacity as
MEMBER OF THE STATE BOARD OF
ELECTIONS; KAREN BRINSON BELL,
in her official capacity as EXECUTIVE
DIRECTOR OF THE STATE BOARD OF
ELECTIONS; THE NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION;
J. ERIC BOYETTE, in his official capacity
as TRANSPORTATION SECRETARY;
THE NORTH CAROLINA
DEPARTMENT OF HEALTH AND




   Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 1 of 12
HUMAN SERVICES; MANDY COHEN,
in her official capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES,

                   Defendants,

and

PHILIP E. BERGER, in his official capacity
as President Pro Tempore of the North
Carolina Senate, and TIMOTHY K.
MOORE, in his official capacity as Speaker
of the North Carolina House of
Representatives,

                   Intervenor-Defendants.



          MEMORANDUM OF LAW IN SUPPORT OF
 REPUBLICAN COMMITTEES’ MOTION FOR RECONSIDERATION




      Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 2 of 12
                                INTRODUCTION

        Circumstances have changed dramatically since this Court originally denied

the motion to intervene by Proposed Intervenor-Defendants the Republican National

Committee (“RNC”), National Republican Senatorial Committee (“NRSC”),

National Republican Congressional Committee (“NRCC”), and North Carolina

Republican Party (“NCRP”) (collectively the “Republican Committees”). Based on

those changes, the Republican Committees urge the Court to reconsider its June 24,

2020 order denying the Republican Committees’ motion to intervene, and the

Court’s June 30, 2020 order denying the Republican Committees’ motion for

reconsideration. Among the material developments are:

        First, the Executive Defendants have recently entered into a settlement

agreement which effectively undermines North Carolina’s existing election laws.

This settlement is directly opposed to the Republican Committees’ interests and

demonstrates that the Republican Committees’ interests in this matter are not being

adequately protected by the Executive Defendants. Second, the Republican

Committees have sued the Executive Defendants in a case that was recently

transferred to this Court, along with another related case brought by the Legislative

Defendants against the Executive Defendants.1 Allowing the Republican



   1See Wise v. North Carolina State Board of Elections, No. 1:20-CV-912; Moore
v. Damon Circosta, No. 1:20-CV-911.


                                         1

       Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 3 of 12
Committees to participate fully in this case will ensure that overlapping issues are

fully and efficiently presented to the Court and that the interests of all parties will be

sufficiently protected. Third, the concerns regarding efficiency that the Court

expressed about the administration of discovery and additional participants in the

preliminary injunction hearing are no longer pressing.

         Accordingly, the Republican Committees urge the Court to reconsider its

earlier rulings and allow the Republican Committees to participate as parties in this

case.

                                   BACKGROUND

         On June 19, 2020, the Republican Committees moved to intervene by right

and by permissive intervention in order to uphold the North Carolina election laws

challenged by Plaintiffs and prevent the diversion of financial and personnel

resources to address abrupt changes to voting procedures only months before an

election. Mot. to Intervene at 4 (Dkt. 33). On June 24, the court denied the motion

to intervene on both grounds. The Court held that the Republican Committees had

no right to intervention because their interest in “the current lawfully enacted

requirements” would be adequately represented by the parties already in the case.

Order at 4 (Dkt. 48). With respect to permissive intervention, the court determined

that granting the Republican Committees’ motion to intervene would “likely

unnecessarily extend fact-finding, discovery, and evidentiary hearings, thereby



                                            2

        Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 4 of 12
resulting in inefficiencies and undue delay of the resolution of these matters.” Id. at

7.

          On June 26, 2020, the Republican Committees moved for reconsideration of

the Court’s order. Mot. for Reconsideration (Dkt. 53). The Court denied the

Republican Committees’ motion on June 30, 2020, but did grant the Republican

Committees’ motion to participate as amici curiae.2

          Since the Court’s decision, a number of important factual developments have

taken place. On September 22, 2020, the Executive Defendants unilaterally entered

into a settlement agreement with the plaintiffs in Alliance and Stringer, two cases

involving many of the same election laws at issue in this case. See North Carolina

Alliance of Retired Americans v. North Carolina State Board of Elections, Case No.

20-CVS-8881 (Wake Cty. Sup. Ct.) (hereinafter “Alliance”); Stringer v. North

Carolina State Board of Elections, Case No. 20-CVS-5615. The Consent Judgment

announced by the Executive Defendants in tandem with the settlement adopted

changes to several of the absentee voting procedures at issue in this case that the

Republican Committees strongly oppose. See Sept. 22, 2020 Joint Motion for Entry

of a Consent Judgment (attached as Exhibit A). This unilateral and collusive action



     The Republican Committees filed an interlocutory appeal of the Court’s
     2

decision to deny its motion to intervene. See Dkt. 70. The Republican Committees
have since filed a notice of voluntary dismissal. See Motion for Voluntary Dismissal,
League of Women Voters v. RNC, Case No. 20-1728 (4th Cir.).


                                           3

         Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 5 of 12
undermines any argument that the Executive Defendants would adequately represent

the Republican Committees’ interests in this litigation.

         In the wake of the Executive Defendants’ announcement, the Republican

Committees filed a new action and motion for temporary restraining order in the

Eastern District of North Carolina. See Wise (Dkt. 3), No. 1:20-CV-912. In their

motion, the Republican Committees argued that the Consent Judgment violates the

elections, electors, and equal protection clauses of the United States Constitution.

Id., Dkt. 4. On October 2, 2020, Judge Dever held a hearing on the Republican

Committees’ motion, which he granted the following day. Id., Dkt. 25. Judge Dever

also transferred the case to this Court along with Moore, the related case which had

been filed by the Legislative Defendants. Both cases are now pending before this

Court.

                                 LEGAL STANDARD

         Rule 54(b) of the Federal Rules of Civil Procedure “provides that ‘any order .

. . that adjudicates fewer than all the claims or the rights and liabilities of fewer than

all the parties . . . may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Parker v. John

Moriarty & Assocs., 221 F. Supp. 3d 1, 2 (D.D.C. 2016) (quoting Fed. R. Civ. Proc.

54(b)). “The Fourth Circuit has held that a motion for reconsideration under Rule 54

is not subject to the same ‘strict standards’ applicable to motions for reconsideration



                                            4

     Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 6 of 12
of a final judgment.” Galeas v. FNU Walrath, No. 3:11-CV-163-RJC, 2012 WL

664927, at *1 (W.D.N.C. Feb. 29, 2012) (quoting Am. Canoe Ass'n v. Murphy

Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003)). As this Court noted in its prior order,

motions for reconsideration should be granted when there has been “(1) the

discovery of new evidence, (2) an intervening development or change in the

controlling law, or (3) the need to correct a clear error or prevent manifest injustice.”

June 30, 2020 Order, at 3 (quoting Pender v. Bank of Am. Corp., No. 3:05-CV-238-

MU, 2011 WL 62115, at *1 (W.D.N.C. Jan. 7, 2011)).

                                    ARGUMENT

      Reconsideration is appropriate in this circumstance because of the numerous

factual changes that have occurred since the Court issued its original order. First,

the Executive Defendants have recently entered into a unilateral and collusive

settlement with the plaintiffs in other related cases. This settlement and associated

Consent Judgment adopt changes to several of the absentee voting procedures at

issue in this case that the Republican Committees strongly oppose, including the

Witness Requirement and the Receipt Deadline. See Exhibit A. This completely

undermines the Court’s original decision—based upon representations made by the

Executive Defendants—that the Executive Defendants are adequately protecting the

Republican Committees’ interests in this case. See Order (Dkt. 48), at 4.

Accordingly, the Republican Committees meet a material factor for intervention by



                                           5

     Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 7 of 12
right. See Fed. R. Civ. P. 24(a) (“the court must permit anyone to intervene who . . .

(2) claims an interest relating to the property or transaction that is the subject of the

action, and is so situated that disposing of the action may as a practical matter impair

or impede the movant’s ability to protect its interest, unless existing parties

adequately represent that interest.”) (emphasis added). Indeed, other courts have

granted motions to intervene in similar situations. See, e.g., League of Women Voters

of Va. v. Va. State Bd., No. 6:20-cv-00024, Dkt. 60, at *9 (W.D. Va. Apr. 29, 2020)

(granting motion to intervene where governmental party had agreed to enter a

consent decree). The Legislative Defendants represent the institutional interests of

the General Assembly, and do not have the same interests as the Republican

Committees. Indeed, the Legislative Defendants did not oppose the Republican

Committees’ original motion to intervene in this case.

      Second, the Republican Committees are plaintiffs in a related case challenging

the Executive Defendants’ collusive Consent Judgment. See Wise, No. 1:20-CV-

912. This case has since been transferred to this Court along with another similar

case filed by the Legislative Defendants, see Moore, No. 1:20-CV-911, and both

actions may very well be consolidated with this action considering the significant

overlap in the issues at stake in all three cases. The Fourth Circuit has held that

“liberal intervention is desirable to dispose of as much of a controversy involving as

many apparently concerned persons as is compatible with efficiency and due



                                           6

     Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 8 of 12
process.” Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (internal quotation

marks omitted). Given the related voting statutes at issue among these cases, it is

appropriate to allow the Republican Committees to intervene in this case in order for

all of the parties’ interests to be heard and for all of the issues to be effectively and

efficiently placed before this Court.

      Third, the Court’s concern that the Republican Committees’ presence in the

case would “result[] in inefficiencies and undue delay of the resolution of these

matters” by “unnecessarily extend[ing] fact-finding, discovery, and evidentiary

hearings” is no longer applicable. During the hearing on the Republican

Committees’ motion to intervene, the Court was particularly concerned about the

effect allowing the Republican Committees to intervene would have on the

upcoming hearing on Plaintiff’s motion for preliminary injunction, which at that

time was quickly approaching. That hearing, of course, happened months ago. Since

then, the parties have engaged in significant litigation in both federal and state courts,

some of which have allowed the Republican Committees to intervene. The

Republican Committees have never caused delay of these cases; indeed, the

Republican Committees have been prompt and timely with all of their filings. And

by virtue of being plaintiffs in the Wise case, the Republican Committees will

participate in the upcoming hearing before this Court on October 7. Allowing the

Republican Committees to intervene now will not cause any further delay or



                                            7

     Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 9 of 12
inefficiency. In fact, it will increase judicial efficiency and protect the interests of

the parties by placing this case on equal footing with the related Wise and Moore

cases.

         Because of these factual developments which have occurred since the Court’s

prior orders, the Republican Committees respectfully request that the Court

reconsider its ruling and enter an order granting intervention.

                                   CONCLUSION

         For the foregoing reasons, the Republican Committees urge the Court to grant

their motion for reconsideration and admit them as intervenors with all the rights of

a defendant in this litigation.

         Respectfully submitted this 5th day of October, 2020.

                                      /s/ Bobby R. Burchfield
                                      Bobby R. Burchfield
                                      Matthew M. Leland
                                      KING & SPALDING LLP
                                      1700 Pennsylvania Avenue, N.W. Suite 200
                                      Washington, D.C. 20006
                                      Telephone: (202) 626-5524
                                      Email: bburchfield@kslaw.com
                                      Email: mleland@kslaw.com

                                      R. Scott Tobin (N.C. Bar No. 34317)
                                      TAYLOR ENGLISH DUMA LLP
                                      4208 Six Forks Road, Suite 1000
                                      Raleigh, North Carolina 27609
                                      Telephone: (404) 640-5951
                                      Email: stobin@taylorenglish.com

                                      Counsel for the Republican Committees


                                           8

    Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 10 of 12
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.3(d)(1), the undersigned certifies that the word count

for this Memorandum is 1632 words. The word count excludes the case caption,

signature lines, cover page, and required certificates of counsel. In making this

certification, the undersigned has relied upon the word count of Microsoft Word,

which was used to prepare the brief.


                                             /s/ Bobby R. Burchfield
                                             Bobby R. Burchfield




    Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 11 of 12
                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system which automatically sends e-mail

notification of such filing to any attorneys of record.

      This 5th day of October, 2020.

                                               /s/ Bobby R. Burchfield
                                               Bobby R. Burchfield




    Case 1:20-cv-00457-WO-JLW Document 157 Filed 10/05/20 Page 12 of 12
